                Case 5:20-cv-04671-SVK Document 10 Filed 07/23/20 Page 1 of 1
                                                                                                          Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   GOVERNMENT EMPLOYEES HEALTH                          )
     ASSOCIATION, INC.                                    )            5:20-CV-04671
                                                              Case No: _______________
 4                                                        )
                         Plaintiff(s),                    )   APPLICATION FOR
 5                                                        )   ADMISSION OF ATTORNEY
           v.
                                                          )   PRO HAC VICE
 6   JAZZ PHARMACEUTICALS, INC.; et al.,                  )   (CIVIL LOCAL RULE 11-3)
                                                          )
 7
                                       Defendant(s).      )
                                                          )
 8
          I, Jack E. Pace                          , an active member in good standing of the bar of
 9    New York                      , hereby respectfully apply for admission to practice pro hac vice in the
                                                     Hikma Pharmaceuticals USA Inc., Roxane Laboratories,
10    Northern District of California representing: Inc. (d/b/a Hikma Labs Inc.), and Eurohealth (U.S.A.), Inc. in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                   Heather M. Burke                                    an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                     LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1221 Avenue of the Americas                               3000 El Camino Real, 2 Palo Alto Square, Suite
14    New York, NY 10020                                        900, Palo Alto, CA 94306
       MY TELEPHONE # OF RECORD:                                 LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 819-8200                                            (650) 213-0300
       MY EMAIL ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jpace@whitecase.com                                       hburke@whitecase.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 2947372      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/23/20                                                     Jack E. Pace
22                                                                                     APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jack E. Pace                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: July 23, 2020
                                                                 UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                        October 2012
